Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The response filed on 10/19/21 has been entered. 

Applicant’s arguments filed 10/19/21 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Claims 22 and 24-26 are pending in this office action.
		
The response filed on 10/19/21 has been entered. 

Applicant’s arguments filed 10/19/21 have been fully considered but they are not deemed to be persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter Rejection.
 Claim 22 recites “ that both naltrexone and its active metabolite 6-B-naltrexol are efficacious in treating any one or more of the said physiological effects without the need for readminstration to prevent renarconization”.  No proper antecedent basis or conception in context with that described in the specification at the time of filing the instant application is apparent for the recitation of “that both naltrexone and its active metabolite 6-B-naltrexol are efficacious in treating any one or more of the said physiological effects without the need for readminstration to prevent renarconization” thereby constituting new matter. 
The specification as-filed does not describe this concept.  The instant claims now recite new limitations which were not clearly disclosed in the specification as-filed which now broaden the instant disclosure; thereby constituting new matter. 

 
 Applicant is invited to indicate by page and line number where such a limitation is described.

		Maintained Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22, 24 and 26is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Keegan et al. (US 2017/0071851).
Keegan et al teach with regards to instant claim 22, a method of treating opioid overdose or its symptoms (see abstract) administering to the patient a nasal delivery of naltrexone (see 0073-0074) alone or in combination therapy with naloxone and naltrexone (see 0411) wherein the patient is an opioid overdose, or suspected opioid overdose patient of fentanyl or its derivatives wherein the fentanyl derivatives are selected such as those listed in Table A (see pg. 7-8), for example 3-methylfentanyl, that both naltrexone and its active metabolite 6-B-naltrexol are efficacious in treating any one or more of the said physiological effects without the need for readminstration to prevent renarconization is the effect of the administration when given an efficacious dose. 
Applicant argues that the rejection does not the 102 rejection and that Pharmaceutically active compounds that have active metabolites are problematic in 
ensuring delivery of both drug and metabolite in efficacious manner especially by nasal 
administration, as the creation of the metabolite during nasal administration can be delayed and diminished or rendering the advantages of long-acting efficacy moot and in case of opioid overdose be fatal. 
In response, careful consideration is given to Applicant’s arguments argument and found not persuasive because Keegan specifically teach a therapeutically effective amount (see 0039, 0049) which equates to efficacious, as the effective amount is considered efficacious to perform the claims limitations. Keegan specificaly teach that  (see 0064) “The term "therapeutically effective amount," as used herein, refers to the amount of active compound or pharmaceutical agent that elicits the biological or medicinal response in a tissue, system, or individual that is being sought by a researcher, healthcare provider or individual”. With regards to the argument that the metabolite is not administered is found not persuasive as Keegan teaches High-
Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Keegan is applied here as above.
However Keegan fails to teach the formulation comprises buffer.
rd para) at amounts greater than 1% (thus efficacious) As to instant claim 24, Davis teaches the solution maybe aqueous or aqueous alcohol (see pg. 2, lines 20-22), with a buffering agent such as such as sodium hydrogen (see pg. 2, last paragraph, as required by instant claim 25 and preservatives as required by instant claim 26, see Example 1), wherein the buffer is citric or phosphate buffer (see pg. 2, last para, and pg. 34th para (as required by instant claim 26) and includes polymers which increases viscosity (as required by instant claim 26, see pg. 3 or see Example 1).
It would have been obvious to one of ordinary skill in the art to have been motivated to expand the teachings of Keegan to include Davis’s teaching of buffers selected from claims 25 with a reasonable expectation of success because Keegan teaches other forms of buffer agents such as sodium edetate, disodium edetate, HCL, (see 0095). Thus one of ordinary skilled in the art would have substituted one buffering agent for another with a reasonable expectation of success to attain the necessary required pH. 
Therefore one of ordinary skill in the art would combine the cited prior art and treat patient with symptoms of overdose of the opiates, thus blocks and or reverses the effects with a reasonable expectation of success (see 0018) as taught by Keegan.
Applicant’s argument have been addressed above and found not persuasive. 
 
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                     11/12/2021